MULTIPLE CLASS PLAN on behalf of FRANKLIN CALIFORNIA TAX-FREE INCOME FUND This Multiple Class Plan (the “Plan”) has been adopted unanimously by the Board members of FRANKLIN CALIFORNIA TAX-FREE INCOME FUND (the “Fund”). The Board has determined that the Plan, including the expense allocation methods among the classes, is in the best interests of each class of the Fund and the Fund as a whole. The Plan sets forth the provisions relating to the establishment of multiple classes of shares of the Fund. 1. The Fund shall publicly offer three classes of shares, to be known as Class A Shares, Class C Shares, and Advisor Class Shares. The sale to new investors of a fourth class of shares, known as Class B Shares, has been discontinued. Class B Shares continue to be available only for reinvestment of dividends by existing Class B shareholders of the Fund, or in connection with an exchange into the Fund by existing Class B shareholders of other funds within Franklin Templeton Investment. 2. Class A Shares shall carry a front-end sales charge ranging from 0 % - 4.25 %. Class B Shares, Class C Shares and the Advisor Class Shares shall not be subject to any front-end sales charges. 3. Class
